 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

WLED

 

 

UNITED STATES OF AMERICA, | - os 7 1H) 7 4.
- Plaintiff : § D'S RCT COURT _
: EASTERN " THIGT OF CALIFORNIA
ve . | CRNO:1:15-cr-00082LJO0 we
o : _
LEMUEL HUTCHINGS
. Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
- The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

XI Ad Prosequendum - - _ Ad Testificandum
Name of Detainee: .. Lemuel Hutchings, Jr. . .
Detained at _ California City Correctional Facility, CAC - os
, Detainee is: ~ a.) XI charged in this district by: 0 Indictment - -C Information CO Complaint
J ' charging detainee with: Supervised Release Violation ~
or b.) C1] a witness not otherwise available by ordinary process of the Court
Detainee will: a.) Ureturn to the custody of detaining facility uvon termination of proceedings
~ orb.) be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

‘Appearance is necessary [F ORTH WITH] in the Eastern District of California.

Signature: oo Oo St alte

 

 

 

 

. Printed Name & Phone No: Kathleen S.Servatius
Attomey of Record for:. United States of America
WRIT OF HABEAS CORPUS
» &l Ad Prosequendum ClAd Testificandum

The above application i is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWE and any further proceedings to be
had in this cause, and at the conclusion of said: proceedings t m said detainee to, the ybove-named custodian.

Dated: — (, EZ 7 eT
“Hon ableStanley A, Baone ¢
“US. MAGISTRATEJUDGE © ..

   
  

 

 

a

Please provide the following, if known: . oo
AKA(s) Gif Lemuel Carnell Hutchings — _- BMale LlFemale

 

 

 

 

 

 

Booking or CDC #: CDC-BH5764 : 2 _ DOB: . _ 03-05-1991
' Facility Address: .' 22844 Virginia Blvd., California City, CA Race: = Black
Facility Phone: (760) 246-7600 - FBI#: 472866WB2 -
‘Currently — ” Se
RETURN OF SERVICE

~ Executed on:

 

 

_ (signature)

 
